DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-20 are allowed.
					Examiner’s Amendment
2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A.	Claim 1, line 12: Delete “third” and insert --- “the third” ---.
B.	Claim 6, line 4: Delete “second patch” and insert --- “the second patch” ---.
C.	Claim 8, line 2: Delete “second” and insert --- “the second” ---.
D.	Claim 8, line 3: Delete “second” and insert --- “the second” ---.
E.	Claim 12, line 12: Delete “third” and insert --- “the third” ---.
F.	Claim 12, at the end of the last line of the last paragraph: Delete “layer” and insert --- “layer, wherein a dielectric constant of the at least one IC insulating layer is higher than a dielectric constant of the feed-line insulating layer” ---.
G.	Claim 17, line 4: Delete “second patch” and insert --- “the second patch” ---.
H.	Claim 17, line 6: Delete “second” and insert --- “the second” ---.
I.	Claim 17, line 7: Delete “second” and insert --- “the second” ---.
Authorization for this examiner's amendment was given in a telephone interview with Charles Greene on 3-11-21. 
Reasons for Allowance
3.	Closest Prior Art: US Pat. Appln. Pub. 2020/0112081 (Antenna Module and Electronic Device including the same- Kim et al.,).
4.	The following is an examiner’s statement of reasons for allowance:
The references of record either alone or in combination, do not teach the limitations “a feed line electrically connected to the wiring via and configured to provide the transmission path of the RF signal”, “a third ground layer disposed between the second ground layer and the RFIC”, “at least one IC wiring layer disposed between the third ground layer and the RFIC, electrically connected to the RFIC, and comprising at least one portion configured to provide a transmission path of the base signal”, and “at least one IC insulating layer disposed between the third ground layer and the RFIC wherein a dielectric constant of the at least one IC insulating layer is higher than a dielectric constant of the feed-line insulating layer” in a module having a radio frequency integrated circuit. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NITIN PAREKH/Primary Examiner, Art Unit 2811